Citation Nr: 1121444	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-43 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from June 12 to June 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974 and from March 1975 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Seattle, Washington, which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred at Providence Regional Medical Center Everett from June 12 to June 15, 2009.  

The Veteran provided testimony before the undersigned at a hearing at the RO in April 2011.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran incurred unauthorized medical expenses in connection with treatment for a myocardial infarction at the Providence Regional Medical Center Everett from June 12 to June 15, 2009.  

2.  The Veteran was enrolled in the VA healthcare system at the time the emergency services were provided; however, he had not received VA medical care or services for the 24 month period preceding this emergency treatment at Providence Everett Hospital.  

3.  The Veteran does not have a total disability, permanent in nature, resulting from service connected disability; the condition for which the emergency treatment was furnished is not service connected, has not been held to be aggravating a service connected disability, and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.



CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred at Providence Regional Medical Center Everett from June 12, 2009, to June 15, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The requirements under VCAA are not applicable where further assistance would not aid the claimant in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Here, since the Veteran's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no effect on an appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit); see also VAOPGCPREC 5-2004 (June 23, 2004).  

Notwithstanding, in this case, the Board notes that the Veteran was not provided any VCAA notice prior to the adjudication of his claim.  However, he received notice in an August 2010 letter that in order to substantiate his claim regarding private medical care, he would need to submit evidence tending to show that care was adjunct to a service connected disability and that he had received health care or service at a VA facility in the 24 month period preceding such treatment.  Moreover, he received notice of the requirements for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725, the applicable regulation in this case, in an August 2010 statement of the case.  Such a post-decisional document could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It should, however, serve to put the Veteran on notice as to what was required.  

Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  

In this case, the Veteran has not been prejudiced by the lack of notice because communications between the Veteran and VA, as well as evidence submitted in support of his claim, indicates that the Veteran has actual knowledge of what is required to establish his entitlement to the benefits being sought.  The Veteran clearly stated that he understood the criteria required to substantiate his claim during the April 2011 Board hearing and that his claim failed to satisfy one of the nine requirements.    

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant  obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all relevant private treatment records.  The Veteran has stated that there are no relevant VA treatment records as he has not received VA treatment for more than 2 years.  The Veteran has further been given the opportunity to submit evidence; he has provided written argument in support of his appeal and has testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for payment or reimbursement for the costs of private medical expenses is thus ready to be considered on the merits. 

Analysis

The record shows that the Veteran received emergency medical treatment at the Providence Regional Medical Center Everett from June 12 to June 15, 2009.  The treatment was for an acute myocardial infarction, which was described as life threatening.  At the time of this treatment, his only service connected disabilities were anterior cruciate ligament reconstruction of the left knee, evaluated as 30 percent disabling; and lower leg ischemic neuropathy, evaluated as 10 percent disabling.  His combined evaluation was 40 percent.

Emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54 (2010).  Smith v. Derwinski, 2 Vet. App. 378 (1992).  

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility on March 27, 2010.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

The Veteran has not asserted, nor does the record otherwise indicate, that he received prior authorization for the treatment he received at Providence Regional Medical Center Everett.  He testified that he began to experience symptoms while in rush hour traffic and his wife drove him immediately to the hospital.  A request for payment was received by VA on June 15, 2009, within 72 hours, but was disapproved.  VA took no action to indicate that it had authorized the Veteran's treatment.  Cf. Cantu v. Principi, 18 Vet. App. 92 (2004).  

The Veteran was not entitled to reimbursement for the treatment under the statute authorizing VA to contract with non-VA facilities to provide hospital care or medical services, because the treatment received was not for a service-connected conditions, the Veteran was not receiving medical services in VA facility at time of treatment, and his care was not authorized in advance within the meaning of the statute.  Malone v. Gober, 10 Vet. App. 539 (1997); see 38 U.S.C.A. § 1703 (West 2002 & Supp. 2010); 38 C.F.R. § 17.54.  Accordingly, the Board must conclude that prior authorization for the medical treatment received in June 2009, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

A second avenue for potential relief for a Veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary "may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such Veterans have made payment."  Malone v. Gober, 10 Vet. App. at 541, quoting 38 U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse Veterans entitled to hospital care or medical services for the reasonable value of such services that are provided by a non- VA facility if: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability, for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or for any illness, injury, or dental condition in the case of a Veteran who is a participant in a vocational rehabilitation program and is medically determined to have been in need of care or treatment to make possible such Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a)(1)-(3).

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.

Payment or reimbursement for emergency services for non- service-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2007).  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 
38 C.F.R. § 17.1002.

The Veteran has not asserted, nor is there any evidence, that the private treatment he received for a myocardial infarction in June 2009 was for or in any way connected to a service connected disability.  He does not have a total disability, permanent in nature, resulting from service connected disability and the treatment was not for a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.  Therefore, the appeal is for consideration only under the provisions of 38 U.S.C.A. § 1725, and not under 38 U.S.C.A. § 1728 (which provides criteria for payment or reimbursement of service connected disabilities or for veterans for which total disability, permanent in nature, has been granted).  

Known as the Millennium Health Care Act, 38 U.S.C.A. § 1725 provides criteria under which payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities will be provided.

The provisions of 38 U.S.C.A. § 1725 were amended effective October 10, 2008 and February 1, 2010.  Pub.L. 110-387, Title IV, § 402(a), Oct. 10, 2008, 122 Stat. 4123; Pub.L. 111-137, § 1(a), (b), Feb. 1, 2010, 123 Stat. 3495).  These revisions do not affect the outcome of this case.

Here, the evidence reflects that the Veteran was enrolled in the VA health care system within the 24-month period preceding the furnishing of the private treatment.  The controlling question in this case is whether the Veteran received care or medical services within the 24-month period preceding the furnishing of the emergency treatment at Providence Everett Hospital from June 12, 2009, to June 15, 2009.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e).

In his June 2010 Notice of Disagreement, October 2010 VA Form 9, and again at his April 2011 hearing before the undersigned Veterans Law Judge, the Veteran acknowledged that he had not utilized VA health care services for more than 24 months at point of the June 2009 private treatment.  He stated that the last time he had used VA health care services following surgery on his left leg and knee, he was told that he would need to deal with the pain in his leg and knee and that nothing further could be done.  As a result, he learned to live with the pain and utilized his private medical insurance for all other medical treatment.  

The Veteran stated that he understood that his claim was denied based on the fact that he had not been treated by VA for the 24 months prior to the treatment in question and further acknowledged that he had not sought treatment at any VA facility for significantly more time than 24 months prior to his June 2009 private treatment.  

The United States Court of Appeals for Veterans Claims has held that in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, while the Board is sympathetic to the Veteran's claim, as there is no basis in the law to grant the Veteran's appeal, the appeal must be denied.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private hospital from June 12 to June 15, 2009, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


